Title: To James Madison from George Joy, 12 February 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 12th Feby: 1808

Yesterday, and not before, I recd. your very acceptable favor of the 12th. Decr. Ult:.  I am greatly obliged by the commission contained therein, as well as the flattering manner in which it is conveyed.  I beg the favor of you to make my acknowledgements to the President & Senate, which are not the less due on account of the circumstances which render the prosecution of the trust at this moment impossible.  Whenever the obstacles are removed that render even the approach to Holland, in a suitable manner, impracticable, I shall not delay my Embarkation.  The state of interdiction that exists at present, I trust cannot last long; tho’ all conjecture relative to its termination, in the present temper of Europe, must be vague.  It is fortunate perhaps that this state of things, while it precludes the aid that I might otherwise, afford, renders that aid even less necessary than before the appointment took place.  Wherever I may be I shall continue my endeavours to possess you with such useful information as may be within my reach; and I shall rejoice at all times if it shall be found of any utility; being very respectfully Dear Sir, Your friend & Servt

Geo: Joy

